1

2

3

4

5

6                              UNITED STATES DISTRICT COURT

7                                     DISTRICT OF NEVADA

8                                                ***

9     MATTHEW HOUSTON,                                   Case No. 2:19-cv-01475-GMN-EJY
10                                     Petitioner,                     ORDER
             v.
11
      JERRY HOWELL, et al.,
12
                                   Respondents.
13

14          Petitioner Matthew Houston has submitted a pro se petition for writ of habeas

15   corpus, pursuant to 28 U.S.C. § 2254 (ECF No. 1-1). His application to proceed in

16   forma pauperis is granted. The court has reviewed the petition pursuant to Habeas

17   Rule 4 and finds that it must be dismissed for failure to state a claim cognizable in

18   federal habeas corpus.

19          This court may entertain a petition for writ of habeas corpus “in behalf of a person

20   in custody pursuant to the judgment of a State court only on the ground that he is in

21   custody in violation of the Constitution or laws or treaties of the United States.” 28

22   U.S.C. § 2254(a). Alleged errors in the interpretation or application of state law do not

23   warrant habeas relief. Hubbart v. Knapp, 379 F.3d 773, 779-80 (9th Cir. 2004).

24          Here, Houston argues that he was charged and convicted of a felony when he

25   should have been charged with a misdemeanor and also argues that his previous

26   judgments of convictions were the result of malicious prosecution. These are state-law

27   issues. They are not cognizable in federal habeas. Further, Houston has now been

28   paroled; his claims that he was kept in prison past his parole date and that his bail was

                                                     1
1
     excessive are now moot (see also Case No. 2:19-cv-01360-RFB-VCF, ECF No. 15).
2
     Accordingly, this petition is dismissed for failure to state a claim cognizable in federal
3
     habeas corpus.1
4
             The court will not issue a certificate of appealability, as reasonable jurists would
5
     not debate the dismissal of this petition.
6
             IT IS THEREFORE ORDERED that petitioner’s application to proceed in forma
7
     pauperis (ECF No. 4) is GRANTED.
8
             IT IS FURTHER ORDERED that the Clerk shall detach and file the petition (ECF
9
     No. 1-1).
10
             IT IS FURTHER ORDERED that the petition is DISMISSED for failure to state a
11
     claim cognizable in federal habeas corpus.
12
             IT IS FURTHER ORDERED that a certificate of appealability is DENIED.
13
             IT IS FURTHER ORDERED that petitioner’s motions for extension of time and
14
     motion to compel (ECF Nos. 3 and 6) are both DENIED as moot.
15
             IT IS FURTHER ORDERED that the Clerk shall enter judgment accordingly and
16
     close this case.
17

18           DATED: 10 October 2019.

19
20
                                                                GLORIA M. NAVARRO
21                                                              UNITED STATES DISTRICT JUDGE

22

23

24

25

26
27   1The court also notes that Houston states on the face of his petition that he is currently pursuing state
     postconviction relief; thus, he may not have exhausted his claims in state court. While not entirely clear, it
28   appears from the Eighth Judicial District Court online docket that Houston may have a state postconviction
     habeas corpus petition pending.
                                                           2
